UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4101


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALLEN VAN WILSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:19-cr-00363-NCT-1)


Submitted: October 26, 2020                                  Decided: November 3, 2020


Before NIEMEYER, KING, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Bryson, WYATT EARLY HARRIS WHEELER, LLP, High Point, North
Carolina, for Appellant. Matthew G.T. Martin, United States Attorney, Terry M.
Meinecke, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Allen Van Wilson appeals the 37-month sentence imposed by the district court after

he pleaded guilty to knowingly possessing firearms having previously been convicted of a

felony, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). On appeal, Wilson contends that

his sentence is substantively unreasonable. We affirm.

       “We review the reasonableness of a sentence under 18 U.S.C. § 3553(a) using an

abuse-of-discretion standard, regardless of ‘whether [the sentence is] inside, just outside,

or significantly outside the [Sentencing] Guidelines range.’” United States v. Nance, 957
F.3d 204, 212 (4th Cir. 2020) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)). We

first consider “whether the district court committed any procedural error, such as

improperly calculating the Guidelines range, failing to consider the § 3553(a) factors, or

failing to adequately explain the chosen sentence.” Id. “If the Court find[s] no significant

procedural error, [it] then consider[s] the substantive reasonableness of the sentence

imposed.” United States v. Arbaugh, 951 F.3d 167, 172 (4th Cir. 2020) (internal quotation

marks omitted), cert. denied, __ S. Ct. __, 2020 WL 5883437 (Oct. 5, 2020); see also

United States v. Provance, 944 F.3d 213, 215 (4th Cir. 2019) (“[W]e review the sentence

for procedural reasonableness before addressing whether it is substantively reasonable.”).

       “When considering the substantive reasonableness of a prison term, we examine the

totality of the circumstances to see whether the sentencing court abused its discretion in

concluding that the sentence it chose satisfied the standards set forth in

§ 3553(a).” Arbaugh, 951 F.3d at 176 (alteration and internal quotation marks omitted);

see also Gall, 552 U.S. at 59-60 (recognizing that appellate court must give “due deference

                                             2
to the [d]istrict [c]ourt’s reasoned and reasonable decision that the § 3553(a) factors, on the

whole, justified the sentence”). We presume that a sentence within the Guidelines range is

substantively reasonable. United States v. Zelaya, 908 F.3d 920, 930 (4th Cir. 2018),

cert. denied, 139 S. Ct. 855 (2019). A defendant can only rebut the presumption “by

showing that the sentence is unreasonable when measured against the 18 U.S.C. § 3553(a)

factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

       On appeal, Wilson does not assert any procedural error, and our review confirms

that his sentence is procedurally reasonable.        Moreover, Wilson fails to rebut the

presumption that his within-Guidelines-range sentence is reasonable, and we “defer[] to

the [d]istrict [c]ourt’s reasoned . . . decision that the § 3553(a) factors, on the whole,

justified the sentence.” Gall, 552 U.S. at 59-60. Accordingly, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              3